 


114 HRES 450 EH: Providing for the consideration of the bill (H.R. 597) to reauthorize the Export-Import Bank of the United States, and for other purposes.
U.S. House of Representatives
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 450 
In the House of Representatives, U. S., 
 
October 27, 2015 
 
RESOLUTION 
Providing for the consideration of the bill (H.R. 597) to reauthorize the Export-Import Bank of the United States, and for other purposes. 
 
 
That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 597) to reauthorize the Export-Import Bank of the United States, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of H.R. 3611, as introduced, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services or their respective designees; and (2) one motion to recommit with or without instructions.  2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 597. 
 
Karen L. Haas,Clerk. 
